Citation Nr: 0002913	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-06 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether medical, legal, and other expenses incurred in 
association with the veteran's final illness and death should 
be excluded from the appellant's countable income for 
purposes of determining her entitlement to payment of 
Department of Veterans Affairs improved death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Connecticut


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to December 
1944.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which, in 
pertinent part, denied payment of death pension benefits to 
the appellant based upon her excessive countable income.  In 
March 1998, the accredited representative submitted a notice 
of disagreement in which he advanced that the RO failed to 
consider submitted medical, legal, and other expenses 
associated with the veteran's final illness and death when 
calculating the appellant's countable income for Department 
of Veterans Affairs (VA) improved death pension benefits 
purposes.  In May 1998, the RO issued a statement of the case 
to the appellant and the accredited representative in which 
it determined that the veteran had died on April [redacted], 1997; 
the appellant's claim for improved VA death pension benefits 
had been received on December 4, 1997; and the reported 
expenses associated with the veteran's final illness and 
death could not be used to adjust the appellant's countable 
income as her claim for VA improved death pension benefits 
was made more than 45 days from the date of the veteran's 
death and the expenses were paid prior to the date of her 
claim.  In May 1998, the appellant submitted a substantive 
appeal.  In August 1998, the appellant was afforded a hearing 
before a VA hearing officer.  The appellant has been 
represented throughout this appeal by the Connecticut 
Department of Veterans Affairs.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The veteran died on April [redacted], 1997.  

3.  The appellant was awarded Social Security Administration 
widow's benefits on April 22, 1997.  The appellant's claim 
for Social Security Administration widow's benefits was 
received between April [redacted], 1997 and April 22, 1997.  

4.  The appellant's claim for Social Security Administration 
widow's benefits constituted a claim for VA improved death 
pension benefits.  


CONCLUSION OF LAW

The medical, legal, and other reported expenses associated 
with the veteran's final illness and death must be considered 
in determining the appellant's countable income for VA 
improved death pension benefit purposes.  38 U.S.C.A. 
§§ 1521, 5107, 5110 (West 1991); 38 C.F.R.§§ 3.153, 3.271, 
3.272(h), 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA improved pensions benefits are paid at a rate 
representing the difference between the recipient's countable 
income and the maximum annual rate at which such benefits can 
be paid.  38 U.S.C.A. § 1521 (West 1991).  The provisions of 
38 C.F.R. § 3.271 (1999) provide, in pertinent part, that 
payments of any kind from any source shall be counted as 
income during the twelve month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 3.272 
(1999).  The provisions of 38 C.F.R. § 3.272(h) (1999) direct 
that the expenses associated with a veteran's final illness, 
burial, and just debts which are paid during the calendar 
year following that in which his death occurred may be 
deducted from the claimant's annual income for the 12-month 
annualization period in which they were paid or from the 
claimant's annual income for any 12-month annualization 
period which begins during the calendar year of death, 
whichever is to the claimant's advantage.  Otherwise, such 
expenses are deductible only for the 12-month annualization 
period in which they were paid.  Any such expenses paid 
subsequent to death but prior to date of entitlement are not 
deductible.  A veteran's final expenses paid by a spouse 
before a veteran's death for expenses of the veteran's last 
illness will be deducted from the income of the surviving 
spouse.  Amounts paid by a surviving spouse or child of a 
veteran for the veteran's just debts, expenses of last 
illness and burial (to the extent such burial expenses are 
not reimbursed under Chapter 23 of title 38 U.S.C.) will be 
deducted from the income of the surviving spouse or child.  
The term "just debts" does not include any debt that is 
secured by real or personal property.  

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare filed 
with the SSA on or after January 1, 1957, will be considered 
a claim for death benefits and to have been received by the 
VA as of the date of receipt by SSA.  The receipt of such an 
application (or copy thereof) by the VA will not preclude a 
request for any necessary evidence.  38 C.F.R.§ 3.153 (1999).  

For claims received on or after October 1, 1984, the 
effective date for an award of VA improved death pension 
benefits will be the first day of the month in which the 
veteran's death occurred if the claim is received within 45 
days after the date of death; otherwise date of receipt of 
claim.  38 U.S.C.A. § 5110(d)(1) (West 1991); 38 
C.F.R.§ 3.400 (c)(3) (1999).  
The veteran's April 1997 death certificate indicates that he 
died on April [redacted], 1997.  An April 22, 1997 Social Security 
Administration (SSA) award letter conveys that the appellant 
was awarded SSA widow's benefits.  While the appellant's 
claim for SSA death benefits is not of record, the Board 
observes that her claim must have been received between April 
[redacted], 1997, the date of the veteran's death, and April 22, 
1997, the date of the award of SSA death benefits.  In 
December 1997, the appellant submitted legal, medical, and 
other expenses associated with the veteran's final illness 
and death.  

The appellant's claim for VA improved death pension benefits 
was received by the SSA within approximately two weeks of the 
veteran's death.  38 C.F.R.§ 3.153 (1999).  Therefore, the 
effective date for the appellant's potential award of VA 
improved death pension benefits is April 1, 1997.  38 
U.S.C.A. § 5110(d)(1) (West 1991); 38 C.F.R.§ 3.400(c)(3) 
(1999).  Therefore, the medical, legal, and other expenses 
associated with the veteran's final illness must be 
considered by the RO in determining the appellant's countable 
income for VA death pension purposes.  38 C.F.R.§§ 3.271, 
2.272 (1999).  The Board expresses no opinion as to the 
appellant's entitlement to payment of VA improved death 
pension benefits.  


ORDER

The reported medical, legal, and other expenses incurred in 
association with the veteran's final illness are to be 
excluded from the appellant's countable income for 


purposes of determining her entitlement to payment of VA 
improved death pension benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

